DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 05/05/2022 has been considered.
Response to Arguments
Applicant’s arguments with respect to Son et al., (US 2016/0078997) in view of Uchida et al., (JP2013055232A) and further in view of Yazaki (US 2018/0158592), not disclosing or suggesting, novel features of claims 1-12 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a magnetic coupling coil component, comprising: 
an insulating layer; 
a first coil conductor embedded in the insulating layer, the first coil conductor having a first top coil surface and a first bottom coil surface; 
a second coil conductor embedded in the insulating layer, the second coil conductor having a second top coil surface and a second bottom coil surface, the second top coil surface being opposed to the first bottom coil surface of the first coil conductor; 
a first cover layer provided on a top surface of the insulating layer so as to be opposed to the first top coil surface; and 
a second cover layer provided on a bottom surface of the insulating layer so as to be opposed to the second bottom coil surface, 
wherein the first cover layer includes a plurality of first cover insulating films stacked together, 
wherein the second cover layer includes a plurality of second cover insulating films stacked together, and
wherein each of the plurality of first cover insulating films and each of the plurality of second cover insulating films has a magnetic permeability higher than a magnetic permeability of the insulating layer.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-7 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 8 recites, a magnetic coupling coil component, comprising: 
an insulating layer; 
a first coil conductor embedded in the insulating layer, the first coil conductor having a first top coil surface and a first bottom coil surface; 
a second coil conductor embedded in the insulating layer, the second coil conductor having a second top coil surface and a second bottom coil surface; 
a first cover layer provided on a top surface of the insulating layer so as to be opposed to the first top coil surface; and 
a second cover layer provided on a bottom surface of the insulating layer so as to be opposed to the second bottom coil surface, 
wherein the insulating layer includes a first region between the first bottom coil surface and the second top coil surface, a second region between the first region and the first cover layer, and a third region between the first region and the second cover layer,
a magnetic permeability of the first region is lower than at least one of a magnetic permeability of the second region and a magnetic permeability of the third region, and
the first region of the insulating layer is formed of a magnetic material.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 9-12 are allowed because each claim is directly or indirectly dependent of independent Claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
5/07/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837